DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant’s amendments and arguments, filed 1/26/22, have been fully overcome the rejections of claims over the prior art.  All rejections have been withdrawn. 

Election/Restrictions
This application is in condition for allowance except for the presence of claims 4 and 5 directed to inventions non-elected without traverse.  Accordingly, claims 4 and 5 been cancelled.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claims 4 and 5 are canceled.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Winnik et al and Sanders et al are the nearest prior art.  The prior art fails to disclose or reasonably suggest a method comprising steps of coating or surface sizing a fibrous web with a surface treatment composition, which composition comprises particles which comprise an active material comprising a salt of a multivalent metal, an acid, and a supporting material; and melting or dissolving the supporting material thereby releasing the active materials and the acid from the particles on the surface of the web by application of heat, a change of pH, or a change in heat or pressure or a combination thereof.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS R CORDRAY whose telephone number is (571)272-8244. The examiner can normally be reached Monday-Friday 8 AM-5 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DENNIS R CORDRAY/           Primary Examiner, Art Unit 1748